CARLES J. SCHUCK, Judge.
The claimant and the representative for the state road commission made known to the court at the time the above claim was called for hearing that an agreement had been reached by. virtue of which the amount of $100.00 was fixed as the value of said mule, and which amount the claimant represented he would accept in full settlement of any and all claims he had against the state or the state road commission by reason of the above occurrence. After hearing the statement of the special assistant attorney general, and as well the statement of the representative of the state road commission, the court finds that the pit or excavation in question and heretofore used as a toilet by the workingmen engaged in the road improvement near Lenore, in Mingo county, was unprotected, the building or structure erected thereon having been removed before the time of said accident, and that the sum of one hundred dollars ($100.00) is just and adequate, and so finds, and makes its recommendations that at the next session of the legislature the amount of one hundred dollars ($100.00) be appropriated for the use and benefit of the said Harry (Harrison) Fields, and be *12paid to him upon the signing and execution of a full and complete release to the state and the state road commission by reason of the accident herein referred to.